        Case 7:20-cv-05422-PMH
Case 7-20-cv-05422-PMH          Document
                          Document       30 inFiled
                                   29 Filed    NYSD 11/02/20 Page 1 ofPage
                                                      on 10/30/2020    1   1 of 1


                                                    Application granted. Because the date to file an amended pleading
                                                    selected by the parties falls on a Saturday, Plaintiff's amended
                                                    complaint isOctober
                                                                 due by 11/23/2020.
                                                                          30, 2020 Defendants' answers or motions
                                                    with respect to the amended complaint are due 12/21/2020.
VIA ECF
                                                    SO ORDERED.

Hon. Philip M. Halpern                              _______________________
Daniel Patrick Moynihan                             Philip M. Halpern
United States Courthouse                            United States District Judge
500 Pearl St.
New York, NY 10007-1312                             Dated: New York, New York
                                                           November 2, 2020
          Re:                           Ruffin, et al. v. Kirschenbaum & Phillips, P.C., et al.
          Case #:                       7:20-cv-05422-PMH

Your Honor:

        I am counsel for Plaintiff in the above-referenced putative class action, brought pursuant
to the Fair Debt Collection Practices Act, 15 U.S.C. § 1691, et seq. and state laws. I write on
behalf of all parties with regard to the scheduling issues set forth below.

       Plaintiff recently reviewed and responded in detail to a letter dated October 20, 2020
from counsel for Defendant K&P outlining its anticipated motion to dismiss.

       Similarly, Plaintiff recently reviewed and responded in detail to a letter dated October 20,
2020 from counsel for Defendants LVNV Funding, LLC; Resurgent Capital Services, Limited
Partnership; and Sherman Financial Group, LLC outlining their anticipated motion to dismiss.

        Plaintiff’s responses took issue with various factual and legal contentions advanced by
Defendants but also indicated that, as contemplated by Your Honor’s Individual Practice Rule
4(C)(ii), Plaintiff wishes to amend to further address various issues raised in the letter exchange
process.

       Defendants consent to the amendment and the parties jointly propose the following
schedule:

                   Plaintiff to file his amended complaint on or before November 21, 2020;
                   Defendants to answer or otherwise respond (using the procedures set forth in
                    Your Honor’s Individual Practice Rule 4(C)(iv)) on or before December 21, 2020.

          The parties’ respectfully request that the Court approve these deadlines.
                                                               Respectfully,
                                                               /s/Daniel A. Schlanger
                                                               Daniel A. Schlanger
cc: all counsel of record


 T. 212.500.6114                                                                                  80 Broad Street
 F. 646.612.7996                                                                                       Suite 1301
 E. dschlanger@consumerprotection.net                                                         New York, NY 10004
